DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th, 2022 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 27th, 2022 in response to the Final Office Action mailed on September 27th, 2021.  Per Applicant's response, Claim 23 has been amended and Claim 30 has been newly added.  All other claims remain in their previously presented form.  Consequently, Claims 1-25 & 30 now remain pending in the instant application, with Claims 1-22 remaining withdrawn and Claims 26-29 remaining cancelled.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks and they will be addressed below.
	
Response to Arguments
Applicant’s arguments, see pages 6-8, filed January 27th, 2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-22 directed to a method non-elected without traverse.  Accordingly, claims 1-22 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Vivenzio on May 2nd, 2022.
The application has been amended as follows: 

(23)	A turbomachine impeller comprising: a disc; a hub defining a central aperture and a first cavity; and a shroud forming an impeller eye and defining a second cavity; the hub, disc, and shroud collectively formed by a plurality of individual impeller members adjacently adjoined together and defining a respective interface between adjoining members, each individual impeller member comprising a respective disc portion forming part of the disc, a respective hub portion forming part of the hub, a respective shroud portion forming part of the shroud, and a respective blade portion extending from a front portion of the disc portion to the shroud portion, wherein the hub portion of each individual impeller member defines a respective cavity forming a segment of the first cavity and the shroud portion of each individual impeller member defines a respective cavity forming a segment of the second cavity; and the first cavity and the second cavity are each completely surrounded by a non-removable skin formed from a first metal powder material, and the first cavity and the second cavity are filled with a second metal powder material, the first metal powder material and the second metal powder material have different chemical compositions.


Allowable Subject Matter
Claims 23-25 & 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on January 27th, 2022 have overcome the previously applied prior art rejections using Ekbom.
In response to Applicant’s amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art documents disclose or render obvious Applicant’s invention as now recited within the claims.  In particular, the prior art fails to disclose a turbomachine impeller wherein the hub, disc, and shroud of the impeller are collectively formed by a plurality of individual impeller members adjacently adjoined together and defining a respective interface between adjoining members, each individual impeller member comprising a respective disc portion forming part of the disc, a respective hub portion forming part of the hub, a respective shroud portion forming part of the shroud, and a respective blade portion extending from a front portion of the disc portion to the shroud portion, wherein the hub portion of each individual impeller member defines a respective cavity forming a segment of the first cavity and shroud portion of each individual impeller member defines a respective cavity forming a segment of the second cavity; and the first cavity and the second cavity are each completely surrounded by a non-removable skin formed from a first metal powder material, and the first cavity and the second cavity are filled with a second metal powder material, the first metal powder material and the second metal powder material have different chemical compositions.  Applicant’s specification makes clear that by separately manufacturing a plurality of individual impeller segments and then assembling the segments to form an intermediate semi-finished turbomachine component that is then filled with two different bulk flowable materials and subjected to subsequent densifying and solidification, relatively large turbomachine components, such as large centrifugal impellers, can be manufactured using comparatively small additive manufacturing machines and apparatuses.  Therefore, the claims, as now recited, are found to be novel and non-obvious over the prior art, and as such, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC